NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet, this opinion is binding only on the
      parties in the case and its use in other cases is limited. R.1:36-3.




                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-0246-15T2

IN THE MATTER OF TAQIYYAH
DAVIDSON, ESSEX COUNTY.

_________________________________

           Submitted April 26, 2017 – Decided July 20, 2017

           Before Judges Gooden Brown and Farrington.

           On appeal from the Civil Service Commission,
           Docket No. 2015-2874.

           Taqiyyah Davidson, appellant pro se.

           Christopher S. Porrino, Attorney General,
           attorney   for   respondent  Civil Service
           Commission (Valentina M. DiPippo, Deputy
           Attorney General, on the brief).

           Courtney M. Gaccionne, Essex County Counsel,
           attorney for respondent County of Essex (Kecia
           M. Clarke, Assistant County Counsel, on the
           brief).

PER CURIAM

     Taqiyyah Davidson appeals from the July 30, 2015 final agency

decision of the Civil Service Commission (Commission) terminating

her employment as an Essex County Juvenile Detention Officer for

violating the policies against fraternization with a juvenile
inmate and failing to admit multiple visits with that juvenile

when confronted.      We affirm.

     We derive the following facts from the record.              On February

18, 2014, Davidson was interviewed by Sergeant Shiranda Morton in

the Office of Internal Affairs.           She was questioned regarding her

association with T.W., a former juvenile inmate.                     During the

interview, Davidson stated that inmate T.W. was a family friend

who she had known for a long time.                Davidson did not admit to

visiting T.W. in the Union County Jail.              She did admit that she

went to the jail, on one occasion, to drop off his mother. Contrary

to her assertion, the County had surveillance videos and sign-in

logs that she entered the facility and visited T.W. on that day,

and on approximately a dozen other occasions.              Davidson was also

questioned about whether she was aware of the policy against

fraternizing with inmates, which she initially denied.                 Davidson

was served with preliminary notice of disciplinary action on

February 18, 2014, charging her with being in violation of Essex

County Juvenile Detention Standard of Conduct and Code of Ethics

Order #08-01, which prohibits fraternization, and Essex County

Juvenile   Detention     Center     Fraternizing      Policy   #03-13,     which

restricts contact with current and former residents.                   She was

further    charged    with   violation       of    N.J.A.C.    4A:2-2.3(a)(1)

("Incompetency,      inefficiency    or    failure    to   perform    duties"),

                                       2                                 A-0246-15T2
N.J.A.C. 4A:2-2.3(a)(6) ("Conduct unbecoming a public employee"),

and N.J.A.C. 4A:2-2.3(a)(12) ("Other sufficient cause").

     A departmental hearing on the disciplinary charges was held

on March 12, 2014.      Essex County sought termination.            Sergeant

Morton's testimony showed Davidson had been employed as a Juvenile

Detention Officer by Essex County since June 12, 2010.                    She

received new-hire training on June 23, 2010.          Davidson is also a

police academy graduate.       She began police academy training on

June 13, 2011 and graduated on August 3, 2011.            As part of her

police   academy   training,   she   received    instruction   on   ethics,

fraternization, general conduct, different forms of fraternization

and policies and procedures regarding fraternization.          The County

produced testimony regarding the instruction Davidson received,

including zero tolerance of officers fraternizing with inmates.

Sergeant Morton testified, and the other testifying witnesses

corroborated, that Davidson was required, and failed to report,

contact with the juvenile or seek permission for contact, in

writing, prior to her contact with T.W.         Sergeant Morton testified

that despite Davidson's denial of receipt of non-fraternization

training, Davidson scored 90% on the portion of the police academy

training exam that covers fraternization.         On April 11, 2014, the

hearing officer found for Essex County, sustaining the charges and

specifications.    He determined termination was unwarranted because

                                     3                               A-0246-15T2
Davidson had no prior disciplinary action, had not violated the

fraternization policy since being notified of the infraction, and

the County presented no evidence that Davidson's job performance

had been otherwise unsatisfactory.                    The hearing officer imposed a

three-month suspension.

     Davidson requested an administrative appeal on May 7, 2014.

On May 23, 2014, the Commission transferred the matter to the

Office of Administrative Law (OAL) for determination as a contested

case.    On August 11, 2014 and August 13, 2014, a hearing was held

before Administrative Law Judge, Leland S. McGee.                             Judge Leland

S. McGee sustained the charges and recommended an eight-month

suspension.

     The     County    filed    exceptions            to    Judge    Leland     S.   McGee's

decision.     On July 30, 2015, following a hearing, the Commission

issued   a    final    administrative            decision       upholding       Davidson's

removal.      The Commission determined that the testimony regarding

the training that Davidson was required to take was credible and

that both the new-hire training and the Academy training included

fraternization        and   ethics     policies            concerning       disclosure      of

relationships with incarcerated people and visits to same.                                The

Commission found sufficient evidence in the record to support the

charge   of    violation       of    the   Essex           County    Juvenile    Detention

Standards     of   Conduct     and    Code       of    Ethics       Order   #08-01.       The

                                             4                                       A-0246-15T2
Commission further found Davidson engaged in conduct unbecoming a

public employee and gave sufficient cause for disciplinary action

by violating the Essex County Juvenile Detention Standard of

Conduct and Code of Ethics Order #08-01.            The Commission did not

find that sufficient other causes existed pursuant to N.J.A.C.

4A:2-2.3(a)(12)     and   dismissed     the   charge   of   other   sufficient

cause.

       On appeal, Davidson raises the following argument:

              THE APPELLANT WAS SUSPENDED FROM HER JOB FOR
              VIOLATING FRATERNIZATION POLICY 03-13 (9A)
              [SIC] THAT SHE HAD NO KNOWLEDGE EXISTED AND
              THE   EMPLOYER   STATED  THAT   ALL   POLICIES
              DISTRIBUTED ARE SIGNED FOR BUT FAILED TO
              PRODUCE THE CLAIMANT'S SIGNITURE [SIC] FOR THE
              POLICY AT QUESTION, THEREFORE, SHE SHOULD NOT
              HAVE BEEN REMOVED FROM EMPLOYMENT.

       Our scope of review of an administrative agency's final

decision is limited.           We accord to the agency's exercise of its

statutorily-delegated responsibilities a strong presumption of

reasonableness. See Newark v. Natural Res. Council Dep't of Envtl.

Prot., 82 N.J. 530, 539 (1980), cert. den., 449 U.S. 983, 101 S.

Ct. 400, 66 L. Ed. 2d 245 (1980).             Our function is to determine

whether the administrative action was arbitrary, capricious or

unreasonable.      See Henry v. Rahway State Prison, 81 N.J. 571, 580

(1980). "We will only decide whether the findings could reasonably

have   been    reached    on    the   credible   evidence   in   the   record,


                                        5                              A-0246-15T2
considering the proofs as a whole." Bowden v. Bayside State Prison

(Dep't. of Corr.), 268 N.J. Super. 301, 304 (App. Div. 1993).                  See

also Close v. Kordulak Bros., 44 N.J. 589 (1965).                     We cannot

substitute our judgment for that of the agency.                See In re Polk

License Revocation, 90 N.J. 550, 578 (1982). The burden of showing

the agency's action was arbitrary, unreasonable or capricious

rests upon the appellant.        See Barone v. Dep't of Human Servs.,

Div. of Med. Assistance & Health Servs., 210 N.J. Super. 276, 285

(App. Div. 1986), aff'd, 107 N.J. 355 (1987).

      We accord deference to a final agency action, and will not

substitute our "judgment for the expertise of an agency so long

as   that   action    is   statutorily     authorized    and   not    otherwise

defective because arbitrary or unreasonable [or not supported by

the record]."       In re Authorization for Freshwater Wetlands Gen.

Permits, 372 N.J. Super. 578, 593 (App. Div. 2004) (quoting In re

Distrib. of Liquid Assets, 168 N.J. 1, 10 (2001)) (alteration in

original).

      We    are   satisfied   that   Davidson's    contentions       as   to   the

sufficiency of the evidence supporting the findings of misconduct

are without merit.         From an examination of the record, we are

satisfied that the action of the agency on this score was supported

by   substantial     credible   evidence     and   was   neither     arbitrary,

capricious nor unreasonable.

                                       6                                  A-0246-15T2
      We turn next to Davidson's contention that the Commission

"erred as a matter of law" by failing to impose progressive

discipline.   In its de novo review, the Commission agreed with

Judge Leland S. McGee's finding of facts and his substantiation

of the charge of conduct unbecoming a public employee, N.J.A.C.

4A:2-2.3(a)(6), and violations of Essex County policies.        However,

the   Commission    determined   that     Davidson's   unblemished     prior

disciplinary history was outweighed by the seriousness of the

infraction.        The   Commission   found   Davidson's   removal       from

employment was appropriate despite her lack of prior disciplinary

history.   The Commission based its findings on the fact that

           the appellant was a public safety employee who
           maintains   safety   and   security   in    the
           potentially   dangerous   environment    of   a
           juvenile detention facility, while promoting
           adherence to the law among detainees, and as
           such, is held to a higher standard of public
           duty.   This standard includes upholding an
           image of utmost confidence and trust, since
           juvenile detention officers, like municipal
           police officers, hold highly visible and
           sensitive positions within the community.

      Removal in this case is not "so disproportionate to the

offense . . . as to be shocking to one's sense of fairness."                In

re Carter, 191 N.J. 474, 484 (2007) (citations omitted).                  The

Commission's decision to uphold Essex County's removal of Davidson

is reasonable based upon the credible evidence in the record.

      Affirmed.

                                      7                              A-0246-15T2